                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


___________________________________
                                       )
Maria Alejandra Celimen Savino, et al.,)
                                       )
Petitioners-Plaintiffs,                )
                                       )       Case No. 1:20-cv-10617-WGY
        v.                             )
                                       )
Thomas Hodgson, Bristol County Sheriff )
in his Official Capacity, et al.,      )
                                       )
Respondents-Defendants.                )
____________________________________ )




                      MEMORANDUM IN SUPPORT OF MOTION
                      FOR TEMPORARY RESTRAINING ORDER
                                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 5

FACTS ............................................................................................................................................ 8

   I. The COVID-19 Pandemic is Spreading Quickly and Poses Grave Risk of Serious Illness and
   Death ............................................................................................................................................................... 8
   II. Detention Facilities and Other Institutions that Harbor Individuals in Close Contact Are
   Especially Susceptible to a Deadly Outbreak of the Virus.................................................................... 10
   III.   Conditions in Bristol County Detention Facilities Pose a Considerable Risk to the Health
   of Detainees and to Public Health At Large. .......................................................................................... 13

LEGAL ARGUMENT.................................................................................................................. 16

   I. In The Absence of Emergency Relief and Humanitarian Release, Medical Experts Confirm
   That Plaintiffs Will Suffer Infection, Illness, and Death. ...................................................................... 17
   II.     Plaintiffs are likely to succeed on the merits of their claims........................................................ 18
   III.         The Public Interest and Balance of Equities Weigh Heavily in Plaintiffs’ Favor. ............... 21

CONCLUSION............................................................................................................................. 22




                                                                                   2
                                                  TABLE OF AUTHORITIES

Cases

Alongi v. AMCO LLC, 2015 WL 12766154 (D. Mass. Sept. 23, 2015) ....................................... 17

Basank v. Decker, No. 20-cv-2518 (AN) (S.D.N.Y. Mar. 27, 2020) ....................................... 7, 21

Bell v. Wolfish, 441 U.S. 520 (1979) ............................................................................................ 20

CellInfo, LLC v. Am. Tower Corp., 352 F.Supp. 3d 127 (D. Mass. 2018) ................................... 17

Cirelli v. Town of Johnston School District, 888 F.Supp. 13 (D. R.I. 1995)................................ 17

Coronel v. Decker, No. 20-cv-2472 (AJN) (S.D.N.Y. Mar. 27, 2020)........................................... 7

DeShaney v. Winnebago County Dept. of Soc. Servs., 489 U.S. 189 (1989)................................ 19

Farmer v. Brennan, 511 U.S. 825 (1994) ..................................................................................... 20

Helling v. McKinney, 509 U.S. 25 (1993)................................................................................. 8, 19

Hutto v. Finney, 437 U.S. 678 (1978)........................................................................................... 19

In the Matter of the Extradition of Alejandro Toledo Manrique, No. 19-mj-71055, 2020 WL

   1307109, (N. D. Cal. March 19, 2020) ....................................................................................... 7

Jimenez v. Wolf, No. 18-10225-MLW (D. Mass. Mar. 26, 2020) .................................................. 7

Largess v. Supreme Judicial Court for State of Massachusetts, 317 F. Supp. 2d 77 (D. Mass.

   2004) ......................................................................................................................................... 17

Monga v. Nat’l. Endowment for Arts, 323 F.Supp. 3d 75 (D. Me. 2018)..................................... 17

Rio Grande Cmty. Health Ctr., Inc. v. Rullan, 397 F.3d 56 (1st Cir. 2005) ................................. 18

United Parcel Service, Inc. v. Local 25 of Intern. Broth. Of Teamsters, Chauffeurs,

   Warehousemen and Helpers of America (Local 25), 421 F.Supp. 452 (D. Mass. 1976) ......... 17




                                                                         3
United States v. Barkman, No. 3:19-cr-0052-RCJ-WGC, 2020 U.S. Dist. LEXIS 45628 (D. Nev.

   Mar. 17, 2020)............................................................................................................................. 7

United States v. Stephens, No. 15-cr-95-AJN, 2020 WL 1295155, (S.D.N.Y. Mar. 19, 2020) ..... 7

Westenfelder v. Novo Ventures (U.S.), Inc., 797 F.Supp. 2d 188 (D. Mass. 2011) ...................... 17

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008) ............................................................ 17

Youngberg v. Romeo, 457 U.S. 307 (1982) .................................................................................. 20

Zadvydas v. Davis, 533 U.S. 678 (2001) ................................................................................ 19, 22



Statutes

8 U.S.C. § 1182(d)(5) ................................................................................................................... 23

8 U.S.C. § 1225(b) ........................................................................................................................ 23

8 U.S.C. § 1226(a) ........................................................................................................................ 22

8 U.S.C. § 1226(c) ........................................................................................................................ 23




                                                                      4
                                           INTRODUCTION

        Petitioners-Plaintiffs (“Plaintiffs”) are civil immigration detainees held by Respondents-

Defendants (“Defendants”) at the Bristol County House of Corrections (“BCHOC”) and C.

Carlos Carreiro Immigration Detention Center (“Carreiro”) (collectively, “Bristol County

Immigration Detention Facilities”), who respectfully seek emergency relief—humanitarian

release and a temporary prohibition against new immigration admissions—from this Court

because they are at imminent risk of contracting COVID-19. This extraordinary request is amply

supported by life-threatening conditions of confinement, and the unprecedented circumstances

surrounding the cascade of infections and death caused by the current global pandemic. Plaintiffs

are kept in close quarters, are not provided with adequate medical care, are not able to distance

themselves from others exhibiting symptoms, and are not equipped with materials to practice

adequate hygiene to protect themselves. They seek relief on behalf of themselves and all other

persons who are now – or will be in the future – held by Defendants in civil immigration

detention in the Bristol County Immigration Detention Facilities.

        Despite the overwhelming consensus of public health authorities and experts—including

doctors contracted by the U.S. Department of Homeland Security1—Defendants have repeatedly

and unjustifiably refused to take critical and urgent steps to safeguard Plaintiffs’ health and to

prevent the spread of COVID-19.

        Recognizing the urgency of present circumstances, judges, prosecutors and correctional

authorities across the country have been ordering humanitarian releases to protect individuals

and the public health. Such releases not only protect the people with the greatest vulnerability to

serious illness and death COVID-19 from transmission of the virus, they also contribute to

1 Letter from Scott A. Allen, MD and Josiah Rich, MD, MPH to Congressional Committee Chairpersons, dated Mar.
19, 2020, available at https://assets.documentcloud.org/documents/6816336/032020-Letter-From-Drs-Allen-Rich-
to-Congress-Re.pdf.

                                                      5
greater risk mitigation for all people in custody or working in a prison, jail, or detention center,

and reduces the burden on the surrounding community’s limited medical and health care

infrastructure, as it lessens the likelihood that an overwhelming number of people will become

seriously ill from COVID-19 at the same time.

        Defendants stand apart from law enforcement and jail officials in Los Angeles, Oakland,

New Jersey, New York City, Cleveland, Nashville, Houston, San Antonio, Charlotte, and

countless other jurisdictions that are actively releasing thousands of individuals —both civil

detainees and, in many cases, people serving sentences for criminal convictions —because of the

imminent threat COVID-19 poses inside jails.

        Every day, more court rulings explain the health risks—to inmates, guards, and the

outside community at large—present in large prison populations. See, e.g., Jimenez v. Wolf, No.

18-10225-MLW (D. Mass. Mar. 26, 2020) (ordering release of immigrant detainee in the midst

of the COVID-19 pandemic and noting that “being in a jail enhances risk” and that in jail “social

distancing is difficult or impossible”); United States v. Stephens, No. 15-cr-95-AJN, 2020 WL

1295155, at *2 (S.D.N.Y. Mar. 19, 2020) (ordering the release of inmate in Federal Bureau of

Prisons custody due, in part, to risk posed by COVID-19 in the facility); In the Matter of the

Extradition of Alejandro Toledo Manrique, No. 19-mj-71055, 2020 WL 1307109, at *1 (N. D.

Cal. March 19, 2020) (ordering change to conditions of bail for an individual to postpone

incarceration, in part, in light of risk of vulnerability to the coronavirus); United States v.

Barkman, No. 3:19-cr-0052-RCJ-WGC, 2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17, 2020).

On March 22, the New Jersey Supreme Court also issued a consent order for the presumptive

release of approximately 1,000 persons by March 26.




                                                   6
        Just this morning, on March 27, 2020, Judge Alison Nathan from the Southern District of

New York granted a similar temporary restraining order filed by immigration detainees seeking

humanitarian release in Coronel v. Decker, No. 20-cv-2472 (AJN) (S.D.N.Y. Mar. 27, 2020)

(finding “likelihood of success on the[ ] claim the Government’s actions constitute deliberate

indifference to Petitioners’ medical needs” and on procedural due process claim). So did Judge

Analisa Torres, in a separate action on behalf of a different group of immigration detainees

seeking humanitarian release. Basank v. Decker, No. 20-cv-2518 (AN) (S.D.N.Y. Mar. 27, 2020)

(finding likelihood of success, granting TRO, and ordering immediate release on recognizance of

petitioners).

        This series of favorable rulings makes sense because the pandemic presents the

paradigmatic situation in which emergency relief is necessary. The Eighth Amendment protects

all those in detention against “a condition of confinement that is sure or very likely to cause

serious illness and needless suffering the next week or month or year.” Helling v. McKinney, 509

U.S. 25, 33 (1993). As civil immigration detainees, Plaintiffs enjoy even greater constitutional

protections than those outlined in Helling because their confinement is meant to be non-punitive;

they are merely awaiting the conclusion of pending immigration proceedings. The widespread

presence of the virus has materially changed detention conditions as to renders Plaintiffs’

ongoing civil immigration detention unconstitutional. Conditions that may not have been likely

to cause serious illness before the COVID-19 outbreak are now breeding grounds for the virus,

and Defendants failure to take steps to mitigate this risk increase the likelihood that such harms

will occur. Therefore, Plaintiffs respectfully urge this Court to follow the prevailing precedent

and to order their immediate humanitarian release, and that of the other members of the class




                                                 7
they propose to represent, because of the life-threatening conditions in Bristol County

Immigration Detention Facilities.

         In the alternative, Plaintiffs respectfully request that the Court temporarily restrain

Defendants from admitting new detainees in the Bristol County Immigration Detention Facilities,

and grant the immediate release of the most medically vulnerable detainees, including the named

Plaintiffs, until such a time as an expedited hearing on a preliminary injunction can be held on

behalf of the full class. Plaintiffs also urge that Defendants be required to thoroughly and

professionally disinfect and sanitize the Bristol County Immigration Detention Facilities. Finally,

because there is no likelihood of harm to Defendants, Plaintiffs respectfully request that the

Court dispense with any requirements for security.

                                                        FACTS2


    I.       The COVID-19 Pandemic is Spreading Quickly and Poses Grave Risk of Serious
             Illness and Death

         Since January 21, 2020, when the first case was reported in the United States, COVID-19

has spread like wildfire into every region of this country. Declaration of Oren Sellstrom

(“Sellstrom Decl.”), Exhibit A. A respiratory illness that spreads from person to person contact,

transmitted mainly between people who are in close contact with one another, Declaration of

Gregg Gonsalves (“Gonsalves Decl.”), ¶ 15, but may also be carried on “surface[s] or object[s]


2
 The information described below is based on public reports from the Center for Disease Control (“CDC”), World
Health Organization (“WHO”) and the accompanying declarations of two medical and public health experts: Allen
S. Keller, MD, who has extensive experience reporting on conditions of detention in ICE facilities, Declaration of
Allen Keller (Keller Decl.), ¶¶ 2-3, and Gregg S. Gonsalves, Ph.D., an epidemiologist at the Yale School of
Medicine and School of Public Health. The descriptions of conditions at Bristol County House of Corrections are
drawn from March 18, 2020 and March 23, 2020 letters by Plaintiffs and similarly situated detainees to Defendant
Hodgson (ECF 1, Exhibits A and B), as well as declarations from Plaintiff Julio Cesar Medeiros Neves, Plaintiff
Maria Alejandra Celimen Savino, immigration attorney Ira Alkalay, who has multiple immigration clients housed in
Bristol County, putative class members Cesar Francisco, Carlos Menjivar-Rojas, and Cesar Francisco Vargas
Vasquez, as well as Cristina Oritz Ortiz and Yesenia Leyva, who are family members of putative class member
Francisco Ortiz Ortiz.

                                                        8
that ha[ve] the virus on them,” the virus produces mild to severe symptoms that can include

fever, coughs, and shortness of breath. Sellstrom Decl., Ex. A. But in over 15% of cases, the

illness is severe or deadly. Gonsalves Decl., ¶ 3. For thousands of patients, hospital-grade

respirators are required to take any breaths, as the virus can progress from a mere fever to “life-

threatening pneumonia,” or septic shock, multi-organ failure, and death. Id, ¶ 2-3. As of March

27, 2020, there is neither a vaccine for COVID-19 nor a specific antiviral treatment. Sellstrom

Decl., Ex. A. No one is immune. Gonsalves Decl., ¶ 5. Indeed, even young and healthy

individuals have been found shockingly susceptible, as those between the ages of 20 and 44

represent 20% of all COVID-19 hospitalizations in the United States. Id.

       COVID-19 was declared a global pandemic by the World Health Organization (WHO) on

March 12, 2020. The United States leads the world in confirmed coronavirus cases, with 68,440

infections and 994 deaths, as of March 26, 2020. Sellstrom Decl., Exhibit C at 2. COVID-19 is

present in all fifty states, as well as the District of Columbia, Puerto Rico, Guam, and the Virgin

Islands. Id. In Massachusetts, since the first confirmed case on February 1, 2020, the number of

infections has grown exponentially, with 2,417 confirmed cases of COVID-19 in the

Commonwealth as of March 26, 2020, to say nothing of the “thousands of people” who are

unable to be tested and are likely “carrying a potentially fatal disease that is easily transmitted.”

Gonsalves Decl., ¶¶ 10, 11.

       In response to the pandemic, Governor Charlie Baker declared a state of emergency on

March 10, 2020 and issued subsequent emergency orders on March 15, 2020 and March 23,

2020 to close schools until May 4, 2020, close all nonessential businesses, and prohibit

gatherings of more than 10 people. Id., ¶ 12. The purpose of these measures was to encourage




                                                  9
residents to “practice social distancing at all times . . . to limit the spread of this highly

contagious and deadly virus.” Id.

          Globally, the WHO has reported that as of March 26, 2020, there are 462,684 confirmed

cases (49,219 in the previous 24 hours) and 20,834 deaths (2,401 in the previous 24 hours).

Sellstrom Decl., Exhibit D, at 1. Those over the age of 50, as well as those who are immuno-

compromised or have pre-existing medical conditions, ranging from diabetes to chronic

respiratory disease, are especially at risk of serious symptoms or death. Id. at 10.

          Without a single known immunity, treatment, vaccine, or cure, the only available

effective measure to prevent serious illness or death from COVID-19 is to “prevent individuals

from being infected with the virus.” Gonsalves Decl., ¶ 5. Accordingly, since the inception of the

virus, infectious disease experts and epidemiologists have consistently recommended individuals

and institutions engage in key preventative measures to limit viral transmission, including

“maintaining physical distances,” avoiding individuals with “fever or respiratory symptoms,”

performing hand hygiene, and cleaning and disinfecting objects and surfaces. Sellstrom Decl.,

Exh. D at 2; see also Gonsalves Decl., ¶ 17 (observing that because “community spread” is at

“the root” of the pandemic, containment and social distancing, including “not touching common

surfaces,” staying “at least 6-12 feet from other people,” and “identifying and isolating people

who are ill,” are among “the best methods of prevention”).

    II.      Detention Facilities and Other Institutions that Harbor Individuals in Close
             Contact Are Especially Susceptible to a Deadly Outbreak of the Virus.

          Despite these recommendations from public health experts around the world, basic

hygienic and social distancing measures are largely absent in overcrowded, ill-managed prisons

and other places of detention. In general, detention facilities, which are designed to “maximize

control” over the incarcerated population, rather than to “minimize disease transmission or to

                                                   10
efficiently deliver health care,” are enclosed environments, akin to the nursing homes and cruise

ships that have formed the epicenters of multiple COVID-19 outbreaks in the United States and

abroad. Gonsalves Decl., ¶ 16. Unsurprisingly, jails and prisons have been loci for historical viral

outbreaks, including during the 2009 H1N1 epidemic and a 2012 influenza outbreak in Maine.

Id. ¶¶ 16, 25. This pattern is already being repeated across the world. In China alone, over 500

cases of COVID-19 were reported across four detention facilities in both correctional officers

and detainees. Id. ¶ 27. Inmates have also tested positive in county jails in both New Jersey and

New York. Id. ¶ 28.

       On March 15, 2020, the WHO Regional Office for Europe published Interim Guidance

on “Preparedness, prevention, and control of COVID-19 in prisons and other places of

detention.” Sellstrom Decl., Exhibit E. In particular, the WHO highlighted that detained

individuals are “likely to be more vulnerable to the coronavirus disease . . . because of the

confined conditions in which they live together for prolonged periods of time,” and that prisons,

jails, and similar settings “may act as a source of infection, amplification and spread of infectious

disease within and beyond prisons,” such that “[p]rison health is therefore widely considered as

public health.” Id. at 1. The WHO emphasized that the provision of health care for people in

places of detention is a “State responsibility” as well as that detained individuals should “enjoy

the same standards of health care that are available in the outside community, without

discrimination on the grounds of their legal status.” Id. at 3. The WHO made numerous

recommendations for reducing the risk of a spread of coronavirus within a detention facility,

including the “provision of adequate space between people, adequate air exchange, and routine

disinfection of the environment (preferably at least once daily),” as well as “distributing food in

room/cells instead of a common canteen” and supplying soap, water, and personal towels in


                                                 11
“rooms/cells night and day.” Id. at 9 and 13. These recommendations are echoed by the Center

for Disease Control’s Interim Guidance on Management of Coronavirus Disease 2019 (COVID-

19) in Correctional and Detention Facilities, Sellstrom Decl., Exhibit F, which has called for,

among other things, signage through facilities communicating the symptoms of COVID-19 and

hand hygiene instructions that is “understandable for non-English speaking persons,”

encouraging staff to stay home when sick, and providing “sufficient stocks of hygiene supplies,

cleaning supplies, PPE, and medical supplies.” Id. at 6, 7.

       Beyond these preventative measures, there are continued calls to release detainees in

order to promote greater social distancing, provide sufficient numbers of hygienic supplies, and

prevent burnout and overloading among detention staff. For example, in Iran, amidst reports the

pandemic had spread to Iranian prisons, Secretary of State Mike Pompeo has called for the

immediate release of detained U.S. citizens on the ground their detention “amid increasingly

deteriorating conditions defies basic human decency.” Gonsalves Decl., ¶ 27. Additionally, in

acknowledgment of the “serious public health risks posed by prisons and detention centers,” the

United Nations High Commissioner for Refugees has urged governments to “release prisoners

and detainees” in the name of public health and safety. Id., ¶ 31.

       In accordance with recommendations from public health experts and epidemiologists, law

enforcement and jail officials from around the country are releasing individuals —both civil

detainees and, in many cases, people serving sentences for criminal convictions —because of the

threat COVID-19 poses inside jails and the vulnerability of these individuals. See, e.g., Maura

Dolan, et al., California releases more jail inmates amid coronavirus crisis, L.A. Times (March

20, 2020), https://www.latimes.com/california/story/2020-03-20/california-releases-more-jail-

inmates-amid-coronavirus-crisis?; Quinn Wilson, KCSO: Inmate releases based on mitigating


                                                12
spread of COVID-19, reserved for non-violent offenders, Bakersfield Californian (March 19,

2020), https://www.bakersfield.com/news/breaking/kcso-inmate-releases-based-on-mitigating-

spread-of-covid-/article_10ffc8a2-6a3d-11ea-b7b5-7b06de300554.html; see also Board of

Correction City of New York, Letter from BOC re NYC Jails and Covid-19 (March 19, 2020)

available at https://www1.nyc.gov/assets/boc/downloads/pdf/News/covid-19/Letter- from-BOC-

re-NYC-Jails-and-COVID-19-2020-03-21.pdf.

   III.      Conditions in Bristol County Detention Facilities Pose a Considerable Risk to
             the Health of Detainees and to Public Health At Large.

          As of March 27, 2020, detainees in Bristol County Facilities are subject to living

conditions that violate nearly every recommendation of infectious disease experts across the

globe—including the CDC and WHO—and, as such, are susceptible to a deadly outbreak of

COVID-19. As reported by Ira Alkalay, an attorney with multiple clients who are presently

Immigrations and Customs Enforcement (ICE) detainees at Bristol County House of Corrections

(BCHOC), bunk beds in Unit B, a unit housing up to sixty-six immigration detainees, are located

“between one and three feet apart,” leaving detainees without “adequate space to practice social

distancing, which requires keeping six feet apart.” Declaration of Ira Alkalay, ¶ 4. Detainees eat

meals off of plastic rays, which are “passed through three or four individuals before reaching a

detainee for meals.” Id., ¶ 4. There are only four operational showers and two urinals for sixty-

six detainees, and soap is “watered down and inadequate for proper hygiene.” Id., ¶ 7.

          Perhaps most startlingly, there appear to be no policies in place to separate healthy

inmates from those who are ill and potentially exposed; detainees have been assigned bunks next

to individuals who have “test[ed] positive for tuberculosis,” or who must wait weeks to receive

medical appointments, even when suffering from breathing issues. Id., ¶¶ 9-11. Plaintiff Julio

Cesar Medeiros Neves, who is presently detained in Unit B, is currently held in “the same room

                                                   13
as 49 other people,” and so has no opportunity to separate himself from other detainees to slow

or stop any viral spread. Declaration of Julio Cesar Medeiros Neves (“Neves Decl.”), ¶¶ 2-6.

Even amidst the presence of correctional officers with flu-like symptoms, as well as other

detainees who are critically ill, detainees like Mr. Neves have not received basic hygienic

supplies such as “sanitizer, disinfectant, or antiseptic” products. Id. ¶¶ 12, 14-15; see also

Declaration of Yessenia Leyva, ¶ 4 (noting that at least two guards have come into the facility

with coronavirus symptoms, including one guard who coughed incessantly). Despite Bristol

County’s awareness of the horrifying conditions in their facilities—indeed, a March 23 letter

signed by 52 detainees housed in Unit B highlighted the issue of multiple ill guards,

overcrowded living conditions, a lack of signage in any language, and a lack of decontamination

procedures—the facilities have failed to implement basic protocols to protect these vulnerable

populations. ECF 1, Exhibit B; see also Declaration of Carlos Menjivar-Rojar, ¶¶ 7-9 (reporting

that in Unit B, there is “no toilet paper, no napkins” and that without proper soap, bleach, or

disinfectant, detainees are “pretty much just washing our hands with water.”). By contrast, in a

display of naked cruelty, Defendants’ only response to the pandemic was to end visits by family

members to individuals inside of the facility—despite the fact that families never had physical

contact, but spoke over the phone or through glass, as well as that correctional officers continue

to arrive at the jail. Declaration of Cristina Oritz Ortiz, ¶ 5.

        These conditions occur through Bristol County’s facilities. According to Plaintiff Maria

Alejandra Celimen Savino, who is detained in Alley EB in the C. Carlos Carreiro Immigration

Detention Center, detainees lack access to basic necessities like toilet paper and standards for

sanitation are “very poor,” with all cleaning in the unit conducted by detainees. Declaration of

Maria Alejandra Celimen Savino (“Savino Decl.”), ¶ 8, 10. Ms. Savino, who has suffered from


                                                   14
asthma since she was a child, is at especially high risk for COVID-19, but due the conditions of

her civil detention, she is unable to engage in any kind of social distancing or preventative

hygiene. Id., ¶ 5-7, 11-13. Other detainees, who are living with health conditions that place them

at increased risk of severe COVID-19 symptoms, including weak immune systems, leukemia,

diabetes, tuberculosis, emphysema and chronic obstructive pulmonary disease (COPD), are

precluded from taking even basic steps to protect themselves because of the policies imposed and

perpetuated by Defendants. ECF 1, Exh. B, at 6. For example, despite having asthma and only

one working lung, Cesar Francisco Vargas Vasquez has been denied protective gear, as well as

access to toilet paper and disinfectant. Declaration of Cesar Francisco Vargas Vasquez, ¶¶ 3, 5,

10. Mr. Vasquez has even been deprived of basic medical necessities, including an unexpired

inhaler and medical attention for his injured hand. Id., ¶¶ 3-4; see also Ortiz Declaration, ¶¶ 4, 6

(describing conditions endured by her detained brother who suffers from respiratory difficulties,

asthma and hernias and has a pacemaker, but is denied food beyond bread, coffee, and crackers

as well as “supplies for personal cleaning.”).

       As indicated above, medical experts have been clear that the conditions of confinement in

facilities such as Bristol County are “unsafe and pose a danger to detained immigrants” in the

midst of the present COVID-19 pandemic. Declaration of Allen Keller, ¶ 5. Dr. Allen Keller, an

Associate Professor at New York University School of Medicine in the Departments of Medicine

and Population Health with over 25 years of experience evaluating and treating vulnerable

populations and evaluating prison conditions, has opined that the fatal combination of poor

health conditions, insufficient hygiene, psychological stress, and close confinement has rendered

immigration detention facilities “unsafe environments for immigrant detainees” such that




                                                 15
“continued detention in these facilities poses an immediate risk and danger to their health and

well-being and to the community.” Id., ¶¶ 1, 34.




                                           LEGAL ARGUMENT

       For a temporary restraining order, the plaintiff “must establish that he is likely to succeed

on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that

the balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The standard for issuing a temporary

restraining order is substantially similar as that for a preliminary injunction. Largess v. Supreme

Judicial Court for State of Massachusetts, 317 F. Supp. 2d 77, 81 (D. Mass. 2004). Relief

depends on: (i) the likelihood that the movant will succeed on the merits; (ii) the possibility that,

without an injunction, the movant will suffer irreparable harm; (iii) the balance of relevant

hardships as between the parties; and (iv) the effect of the court's ruling on the public interest.

See id.; see also Alongi v. AMCO LLC, 2015 WL 12766154 at *1 (D. Mass. Sept. 23, 2015)

(granting preliminary injunction where issuance of order would “not cause undue inconvenience

or loss” to defendant); CellInfo, LLC v. Am. Tower Corp., 352 F.Supp. 3d 127 (D. Mass. 2018)

(granting preliminary injunction); Westenfelder v. Novo Ventures (U.S.), Inc., 797 F.Supp. 2d

188, 191 (D. Mass. 2011) (same); United Parcel Service, Inc. v. Local 25 of Intern. Broth. Of

Teamsters, Chauffeurs, Warehousemen and Helpers of America (Local 25), 421 F.Supp. 452,

458-59 (D. Mass. 1976); accord Monga v. Nat’l. Endowment for Arts, 323 F.Supp. 3d 75, 95-96

(D. Me. 2018) (granting TRO of immigrant high school student based on citizenship-based

eligibility rule for national poetry reading competition; in relevant part, court observed one-time


                                                  16
opportunities “constitute irreparable harm” that outweighed order’s impingement on

discretionary program administration with “generalized goals”); Cirelli v. Town of Johnston

School District, 888 F.Supp. 13, 16 (D. R.I. 1995) (granting TRO enjoining defendants from

violating plaintiff’s First Amendment rights and noting even “temporary restraint on expression

may constitution irreparable injury”).

        In this case, as discussed below, all four factors overwhelmingly favor Plaintiffs.

   I.      In The Absence of Emergency Relief and Humanitarian Release, Medical
           Experts Confirm That Plaintiffs Will Suffer Infection, Illness, and Death.

        Medical and public health experts confirm that Defendants’ actions will cause severe

injury and harm to Plaintiffs. This harm, serious illness or even death, is irreparable, as it “cannot

adequately be compensated for either by a later-issued permanent injunction, after a full

adjudication on the merits, or by a later-issued damages remedy.” Rio Grande Cmty. Health Ctr.,

Inc. v. Rullan, 397 F.3d 56, 76 (1st Cir. 2005). Immediate relief and humanitarian release are

essential to address the imminent hazards of COVID-19 on Plaintiffs.

        When Plaintiffs contract COVID-19 as a result of their close confinement they will have

contracted an illness with no known cure. Gonsalves Decl., ¶ 5. This is true for all civil

immigration detainees as the disease does not discriminate based on age or health status. Id., ¶¶

5, 7. It is particularly true for Plaintiffs Celimen Savino and Medeiros Neves because they suffer

from asthma, depression, and anxiety—all medical conditions that place them at much higher

risks of developing serious and possibly lethal medical complications if they become infected.

Id. ¶¶ 4, 7. Moreover, due to the close confinement conditions in Bristol County Immigration

Detention Facilities, if one Plaintiff or detained person were to contract the virus, it is highly

likely that it would spread to all Plaintiffs, subjecting them to the serious harm this illness would

cause. See Keller Decl., ¶ 13. Judges Nathan and Torres in the Southern District of New York

                                                  17
readily found irreparable harm for groups of civil immigration detainees, and for similar reasons,

so should this Court.

         Thus, the imminent infection, illness, and death that Plaintiffs face constitutes irreparable

harm that this Court can help prevent.

   II.      Plaintiffs are likely to succeed on the merits of their claims.

         Immigrant detainees, whether or not they have prior criminal convictions, are

unquestionably civil detainees held pursuant to civil immigration laws. Zadvydas v. Davis, 533

U.S. 678, 690 (2001). The Due Process Clause of the Fifth Amendment, which provides

significantly greater protection than the Eighth Amendment’s ban on cruel and unusual

punishment, safeguards the rights of civil detainees while in custody. However, even the Eighth

Amendment imposes on the Government an affirmative duty to provide conditions of reasonable

health and safety to those in its custody:

         [W]hen the State takes a person into its custody and holds him there against his
         will, the Constitution imposes upon it a corresponding duty to assume some
         responsibility for his safety and general well-being . . . . The rationale for this
         principle is simple enough: when the State by the affirmative exercise of its power
         so restrains an individual’s liberty that it renders him unable to care for himself,
         and at the same time fails to provide for his basic human needs—e.g., food,
         clothing, shelter, medical care, and reasonable safety—it transgresses the
         substantive limits on state action set by the Eighth Amendment[.]

DeShaney v. Winnebago County Dept. of Soc. Servs., 489 U.S. 189, 199-200 (1989). Conditions

that pose an unreasonable risk of imminent harm violate the Eighth Amendment’s prohibition

against cruel and unusual punishment, even if that harm has not yet come to pass. Thus, prison

authorities cannot “ignore a condition of confinement that is sure or very likely to cause serious

illness and needless suffering the next week or month or year.” Helling, 509 U.S. at 33. For

example, the Supreme Court has held that inmates cannot be comingled with others experiencing

illness such as hepatitis or venereal disease. Hutto v. Finney, 437 U.S. 678, 682 (1978). An

                                                  18
Eighth Amendment violation is established even though the plaintiff cannot yet “prove that he is

currently suffering serious medical problems caused by” the exposure. Helling, 509 U.S. at 32.

       While Plaintiffs would clearly succeed on a claim under the Eighth Amendment, the Due

Process Clause of the Fifth Amendment provides even greater protection to civil immigrant

detainees. While the Eighth Amendment prohibits punishment that is “cruel and unusual,” civil

detention and the Fifth Amendment’s due process protections prohibit “punishment.” Bell v.

Wolfish, 441 U.S. 520, 535 n.16 (1979) (“Due process requires that a pretrial detainee not be

punished.”). Civil detainees are entitled to “more considerate treatment” than their criminal

counterparts. Youngberg v. Romeo, 457 U.S. 307, 321-22 (1982). And while convicted persons

must show “deliberate indifference” on the part of prison officials to establish a violation of the

Eighth Amendment, Farmer v. Brennan, 511 U.S. 825, 828 (1994), there is no such requirement

for civil detainees challenging their conditions of confinement. If placing an inmate in a situation

creating an elevated risk of potentially lethal infection constitutes “cruel and unusual

punishment” in violation of the Eighth Amendment – as was found in Hutto – placing civil

immigration detainees in life-threatening conditions with an imminent risk of lethal COVID-19

infection amounts to a clear violation of the Fifth Amendment. Plaintiffs are precisely in this

untenable and unconstitutional position.

       In a decision issued today in Basank v. Decker, the Court stated well the due process

analysis:

       Immigration detainees can establish a due process violation for unconstitutional
       conditions of confinement by showing that a government official “knew, or should have
       known” of a condition that “posed an excessive risk to health,” and failed to take
       appropriate action. Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017); Charles v. Orange
       Cty., 925 F.3d 73, 87 (2d Cir. 2019) (“Deliberate indifference . . . can be established by
       either a subjective or objective standard: A plaintiff can prove deliberate indifference by
       showing that the defendant official recklessly failed to act with reasonable care to
       mitigate the risk that the condition posed to the pretrial detainee even though the

                                                 19
       defendant-official knew, or should have known, that the condition posed an excessive risk
       to the plaintiff’s health or safety.” (internal quotation marks, citation, and alterations
       omitted)). The risk of contracting COVID-19 in tightly-confined spaces, especially jails,
       is now exceedingly obvious. It can no longer be denied that Petitioners, who suffer from
       underlying illnesses, are caught in the midst of a rapidly-unfolding public health crisis.
       The Supreme Court has recognized that government authorities may be deemed
       “deliberately indifferent to an inmate’s current health problems” where authorities
       “ignore a condition of confinement that is sure or very likely to cause serious illness and
       needless suffering the next week or month or year,” including “exposure of inmates to a
       serious, communicable disease,” even when “the complaining inmate shows no serious
       current symptoms.” Helling v. McKinney, 509 U.S. 25, 33 (1993). Petitioners need not
       demonstrate that “they actually suffered from serious injuries” to show a due process
       violation. Darnell, 849 F.3d at 31; see Helling, 509 U.S. at 33. Instead, showing that the
       conditions of confinement “pose an unreasonable risk of serious damage to their future
       health” is sufficient. Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir. 2002) (quoting
       Helling, 509 U.S. at 35) (alteration omitted).

Basank, slip op., at 11-12 (footnote omitted).

       Alarmingly, Defendants’ guards have reported to work with coronavirus symptoms.

Neves Decl., ¶ 12. Just two days ago, in the midst of the public health crisis and contagion, a

new immigration detainee was brought into the facility. Id. at ¶ 14. The new detainee “got very

sick. He was very sick all night, and [Defendants] took him out.” Id. Even after this illness and

sickness, Plaintiffs “have not received any protection. No sanitizer, disinfectant or antiseptic.”

Id., ¶ 15. In fact, there are no sanitation or decontamination crews, the cleaning is done by

inmates. Savino Decl., ¶ 10 (“The standards of sanitation are very poor, and I am forced to touch

things that are potentially contaminated by diseases, including tables, chairs, dishes, and

cutlery.”). Plaintiffs cannot wash their hands frequently with soap. They cannot engage in social

distancing – maintaining a distance of six feet from other persons – because the Bristol County

Immigration Detention Facilities “do not provide [ ] the space for that.” Id., ¶ 11. Plaintiffs must

sleep merely feet apart from other individuals in detention, who have not been tested for

COVID-19, and may even be exhibiting symptoms. Plaintiffs cannot engage in the preventative

measures that those outside of detention can undertake to thoroughly protect themselves from

                                                 20
coming into contact with the virus, nor can they control whom they come in to contact with on a

daily basis, since guards, contractors, and vendors regularly enter the facility, Keller Decl., ¶ 14,

and other detained individuals are transported between immigration detention facilities regularly.

Id. ¶ 11.

           Under these circumstances, the question is not if the unconstitutionally dangerous

conditions in the Bristol County Immigration Detention Facilities will lead to the spread of

COVID-19, but when, how quickly, and how many will die. Plaintiffs are literally being held in

tinderboxes waiting to be ignited. Defendants know and should know that Plaintiffs and

members of the putative class are at grave peril and risk of death due to their confinement in

close quarters and without adequate space to distance themselves from each other, not to mention

the arrival of new admissions and the lack of adequate soap, toilet paper, and other necessities of

virus-preventing hygiene. Since exposure to lethal COVID-19 infection is imminent – and

clearly banned by the Fifth Amendment – Plaintiffs are highly likely to succeed on the merits of

their claim.

    III.      The Public Interest and Balance of Equities Weigh Heavily in Plaintiffs’ Favor.

           Both the balance of equities and the public interest heavily favor the Plaintiffs. In normal

times, crowding and close quarters, the sharing of toilets, sinks, and showers, and communal

food preparation and service may be considered uncomfortable. However, these conditions

present a deadly threat to Plaintiffs lights in light of COVID-19. This threat is compounded

daily, as guards come through the facility after being in contact with outside communities, and as

other detainees are transferred in to Bristol County Immigration Detention Facilities. The threat

and exceptional risk COVID-19 poses to Plaintiffs vastly outweighs any interest Defendants may

have in maintaining Plaintiffs’ detention.


                                                    21
        Since immigration proceedings are civil and non-punitive, “[t]here is no sufficiently

strong special justification . . . for indefinite civil detention.” Zadvydas, 533 U.S. at 690. In fact,

Immigration and Customs Enforcement (“ICE”) has significant discretion to release immigration

detainees, see 8 U.S.C. § 1226(a), and has a long-standing practice of releasing for humanitarian

reasons even those whose detention has been mandated under particular immigration detention

statutes, see 8 U.S.C. § 1182(d)(5); § 1225(b); § 1226(c). ICE regularly uses alternatives to

detention to maintain custody and control over non-citizens in immigration proceedings, such as

supervised release, electronic ankle monitors, home confinement, and telephonic monitoring.

Since Defendants can and have routinely released immigration detainees for humanitarian

reasons, they cannot object to the reasonableness of such relief under the life-threatening

conditions in the Bristol County Immigration Detention Facilities.

                                               CONCLUSION

        Plaintiffs’ motion for a temporary restraining order should be granted.



March 27, 2020                                                                Respectfully Submitted,

                                                                                    /s/ Oren Sellstrom
                                                                         Oren Nimni (BBO #691821)
                                                                      Oren Sellstrom (BBO #569045)
                                                                    Lauren Sampson (BBO #704319)
                                                                            Ivan Espinoza-Madrigal†
                                                                            Lawyers for Civil Rights
                                                                    61 Batterymarch Street, 5th Floor
                                                                                   Boston, MA 02110
                                                                                       (617) 988-0608
                                                                osellstrom@lawyersforcivilrights.org


                                                                   Grace Choi, Law Student Intern*
                                                                Kayla Crowell, Law Student Intern*
                                                               Laura Kokotailo, Law Student Intern*
                                                                 Aseem Mehta, Law Student Intern*

                                                   22
                                                                   Alden Pinkham, Law Student Intern*
                                                                           B. Rey, Law Student Intern*
                                                                      Megan Yan, Law Student Intern*
                                                                                        Reena Parikh†
                                                                      Michael Wishnie (BBO# 568654)
                                                           Jerome N. Frank Legal Services Organization
                                                                                     P.O. Box 209090
                                                                                New Haven, CT 06520
                                                                                Phone: (203) 432-4800
                                                                        michael.wishnie@ylsclinics.org




†   Motion for admission pro hace vice forthcoming.

                                                      23
                                CERTIFICATE OF SERVICE

I hereby certify that on March 27, 2020, the above-captioned document was filed through the
ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.


                                                      /s/   Oren M. Sellstrom




                                               24
